DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 14, Sharma et al US 10,250,339 teaches integrated circuit calibration architecture; Rousu et al US 9,288,031 teaches switch arrangement; Henriksson US 7,062,235 teaches testing of radio transceiver; Olgaard US 9,246,606 teaches system and method for testing a radio frequency multiple-input, multiple output device under test. However, the teaching of the prior art either combined or alone fails to teach a switching network for performing a built-in-self-test (BIST) procedure; and circuitry for controlling the switching network to perform said BIST procedure, wherein the switching network comprises: a plurality of combiners, each combiner having an input and an output; a plurality of transmitter connection switches, wherein each transmitter connection switch is operable selectively to couple each radio circuit output to the input of each of said combiners; a combiner switch having an input and an output, wherein the input is coupled to the output of each combiner, wherein the combiner switch is operable selectively to output an output signal received from each of said combiners; a splitter switch having an input and an output, wherein the input of the splitter switch is coupled to an output of the combiner switch via one or more further switches; a plurality of splitters, each splitter having an input and an output, wherein the input of each splitter is coupled to the output of the splitter switch, wherein the splitter switch is operable selectively to output an output signal received from the one or more further switches to one of said splitters; and a plurality of receiver connection switches, wherein each receiver connection switch is operable selectively to couple the output of each splitter to one of said radio circuit inputs.
Dependent claims 2-13, 15-19 are allowable for the same reason.
As to independent claims 20, Sharma et al US 10,250,339 teaches integrated circuit calibration architecture; Rousu et al US 9,288,031 teaches switch arrangement; Henriksson US 7,062,235 teaches testing of radio transceiver; Olgaard US 9,246,606 teaches system and method for testing a radio frequency multiple-input, multiple output device under test. However, the teaching of the prior art either combined or alone fails to teach a switching network for performing a built-in-self-test (BIST) procedure; and circuitry for controlling the switching network to perform said BIST procedure, wherein the switching network comprises: a plurality of combiners, each combiner having an input and an output; a plurality of transmitter connection switches, wherein each transmitter connection switch is operable selectively to couple each radio circuit output to the input of each of said combiners; a combiner switch having an input and an output, wherein the input is coupled to the output of each combiner, wherein the combiner switch is operable selectively to output an output signal received from each of said combiners; a splitter switch having an input and an output, wherein the input of the splitter switch is coupled to an output of the combiner switch via one or more further switches; a plurality of splitters, each splitter having an input and an output, wherein the input of each splitter is coupled to the output of the splitter switch, wherein the splitter switch is operable selectively to output an output signal received from the one or more further switches to one of said splitters; and a plurality of receiver connection switches, wherein each receiver connection switch is operable selectively to couple the output of each splitter to one of said radio circuit inputs, the method comprising: combining, at one of the combiners, a signal received from multiple radio circuit outputs to produce a combined signal; routing the combined signal to the splitter switch via the one or more further switches; routing the combined signal to one of the splitters using the splitter switch; routing the combined signal in parallel from said splitter to each of the splitter switches; and routing the combined signal in parallel from each splitter switch to a respective one of the radio circuit inputs
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649